Case 1:19-cv-02316-RC Document 48 Filed 10/20/20 Page 1 of 3

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

October 16, 2020

= of eve?
<n
Vel
Angela D. Caesar fou ae
Clerk of Court, District Court of the United States ‘0 20} 20:

United States Courthouse
333 Constitution Ave NW
Washington, DC 20001

Re: Case #1:19-CV-2316-RC — Attachments/Exhibits Not Being Cited On The Docket
Report

Clerk Caesar,

On September 28", we mailed our motion to amend the complaint (ECF 46) in
accordance with the Court’s order (ECF 45). With the motion as a Memorandum In
Support, and Nine Attachments that were each contained a descriptive coversheet, and
each were separated by a blank colored paper in order for the Clerk’s office to easily
separate each of the separate attachments. However, the docket shows the
memorandum in support as merely an attachment, and then it shows the nine
attachments merely as “Attachment #2.”

The lack of clear identification of each of our document submissions has caused
problems in the past, with important attachments being labeled is some instances as
merely errata. It appears to have created a problem again, unnecessarily prompting
Judge Contreras to issue and order that has already been fulfilled.

Yesterday, October 15", | received an automated message of the court's updating the
electronic reporting of the docket on the PACER system. | received it from an
arrangement that I've made with a 3" party system that tracks the PACER record for
our case and immediately provides notice to me. It is normally perfectly reliable to give
me timely updates. However, the October 15™ report showed that the ECF PACER
reporting system had just posted a Court order of October 2"°, that was supposedly
posted to the system on October 8"”.

The Oct. 2" Court order demanded a document that was already in the ECF system,
put there by the Clerk’s office from the Motion that | mailed on Sep. 28'" (ECF 46). The
Document already in the Court’s possession was with the ECF 46 Motion, referenced by
the Memorandum in Support Table of Contents, and included with it as Attachment #9.

| recommend that the Clerk's office list each item (Attachment) as a separate,

hyperlinked, attachment, especially when each attachment has a cover sheet with a
descriptive title. That descriptive title, as well as its citing in the Table of Contents,

p. | of 2
Case 1:19-cv-02316-RC Document 48 Filed 10/20/20 Page 2 of 3

should have alerted the Court to the fact that the document demanded by the rules was
actually supplied.

We are not allowed to participate in the Electronic Filing System because two of the
Plaintiffs do not have ready access to computer communications. Therefore, | cannot
myself make adjustments to how the documents are submitted into the Electronic Filing
System.

Please let me know what | can do differently when | submit documents by mail, to
ensure that each important document is adequately referenced in the Electronic Filing
System.

Please let me know what we should do to alert Judge Rudolph Contreras to the fact that
the document ordered by the court to be delivered was in the Court’s possession and in
the ECF system two days prior to the order (ECF 46, “attachment #2" pp. 21-85 —
Labeled Attachment 9 — Styled as “Complaint - Second Amendment”)

Sincerely, 3

, ff
low thon Crinkle,

(s y oO 2g
David Alan Carmichael Got J ae
DAC/slf

cc: Christopher Hair (U.S. Attorney’s Office, District of Columbia)
Lawrence Donald Lewis (Plaintiff)
William Mitchell Pakosz (Plaintiff)

p.2of2
Case 1:19-cv-02316-RC Document 48 Filed 10/20/20 Page 3 of 3

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, for Case #1:19-cv-0216-RC, my letter to the Clerk
“Attachments/Exhibits Not Being Cited On The Docket” on this
16°" Day of October, 2020:

I mailed the document with this certificate of service to:

Angela D. Caesar

Clerk of Court, District Court of the United States
Attn: Tonya Hightower

United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

(U.S. Mail Certified# 7015 0640 0002 8789 1080

I sent A copy of the document by U.S. mail, first class, and
email to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

I served myself at:
1748 Old Buckroe Road
Hampton, Virginia 23664

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

Lav ily Cn he Opt (¢ LOL!

David Alan Carmichael Date
